           CASE 0:19-cv-01453-PJS-SER Document 34 Filed 09/06/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


  Jaime Beck, Byron            Hanson, and        Lynn
  Melcher,

                                  Plaintiffs,

                    v.

 WILLIAM    F.  AUSTIN, BRANDON                             CERTIFICATE OF SERVICE
 SAWALICH, JEROME RUZICKA, SCOTT                            Civil Action No.:19-CV-01453
 A. NELSON, LAWRENCE W. MILLER, W.                                   (PJS/SER)
 JEFFREY TAYLOR, JEFFREY LONGTAIN,
 and STARKEY LABORATORIES,INC.

                                  Defendants.




           I,    JONATHAN MEECE                 ,hereby certify that on AUGUST 29   ,2019, I


caused the following documents:

           •    Class Action Complaint[ECF No. 1];
           •    Civil Cover Sheet[ECF No. 1-1];
           •    Text Order Clerk's Notice of Initial Case Assignment[ECF No. 2];
           •    Summons in a Civil Action [ECF No. 3];
           •    Waiver of the Service of Summons for Starkey Laboratories, Inc., Waiver of
                the Service of Summons for Wialiam F. Austin, and Waiver of the Service of
                Summons for Brandon Sawalich [ECF No. 4];
           •    Waiver of the Service of Summons for Jeffrey Longtain [ECF No. 5];
           •    Joint Stipulation for Extension of Time to Answer or Otherwise Plead as to
                Defendants William F. Austin, Brandon Sawalich and Starkey Laboratories,
                Inc.[ECF No. 6];
           •    Proposed Order Granting Extension of Time to Answer or Otherwise Plead
                as to Defendants William F. Austin, Brandon Sawalich and Starkey
                Laboratories, Inc.[ECF No. 7];
           •    Text Order Granting Motion for Extension of Time[ECF No. 8];
           •    Amended Class Action Complaint[ECF No. 9];
           •    Amended Civil Cover Sheet[ECF No. 9-1];

541776.1
       CASE 0:19-cv-01453-PJS-SER Document 34 Filed 09/06/19 Page 2 of 4




           •   Amended Summons in a Civil Action [ECF No. 10];
           •   Proof of Service of Summons upon Lawrence W. Miller[ECF No. 11];
           •   Waiver of the Service of Summons for Jerome Ruzicka[ECF No. 12];
           •   Joint Stipulation for Extension of Time to Answer or Otherwise Plead as to
               Defendant Jerome Ruzicka[ECF No. 13];
           •   Proposed Order Granting Extension of Time to Answer or Otherwise Plead
               as to Defendant Jerome Ruzicka[ECF No. 14];
           •   Order Granting Extension of Time to Answer or Otherwise Plead as to
               Defendant Jerome Ruzicka[ECF No. 16];
           •   Certificate of Service upon Jeffrey Longtain [ECF No. 17];
           •   Certificate of Service upon Jerome Ruzicka[ECF No. 18];
           •   Joint Stipulation for Extension of Time to Answer or Otherwise Plead as to
               Defendant Lawrence W. Miller[ECF No. 19];
           •   Proposed Order Granting Extension of Time to Answer or Otherwise Plead
               as to Defendant Lawrence W. Miller [20];
           •   Joint Stipulation for Extension of Time to Answer or Otherwise Plead as to
               Defendant Jeffrey Longtain [ECF No. 21];
           •   Proposed Order Granting Extension of Time to Answer or Otherwise Plead
               as to Defendant Jeffrey Longtain [ECF No. 22];
           •   Waiver of the Service of Summons for Scott A. Nelson [ECF No. 23];
           •   Joint Stipulation for Extension of Time to Answer or Otherwise Plead as to
               Defendant Scott A. Nelson [ECF No. 24];
           •   Proposed Order Granting Extension of Time to Answer or Otherwise Plead
               as to Defendant Scott A. Nelson[ECF No. 25];
           •   Order Granting Extension of Time to Answer or Otherwise Plead as to
               Defendant Lawrence W. Miller[ECF No. 26];
           •   Order Granting Extension of Time to Answer or Otherwise Plead as to
               Defendant Jeffrey Longtain [ECF No. 27];
           •   Order Granting Extension of Time to Answer or Otherwise Plead as to
               Defendant Scott A. Nelson [ECF No. 28];
           •   Certificate of Service upon Scott A. Nelson [ECF No. 29];
           •   Certificate of Service upon Jeffrey Longtain [ECF No. 30]; and
           •   Certificate of Service upon Lawrence W. Miller[ECF No. 31].


to be personally served upon the following individual at the listed address:




541776.1                                       2
           CASE 0:19-cv-01453-PJS-SER Document 34 Filed 09/06/19 Page 3 of 4




            W. Jeffrey Taylor
            Duluth Federal Prison Camp
            4464 Ralston Drive
            Duluth, MN 55811

I declare under penalty of perjury that this information is




Dated: AUGUST 29            ,2019        B
                                             ~rver's Signature
                                              JONATHAN MEECE, 45326
                                                    t~          ~ .~
                                             Printed name and title
                                               St. Louis County Courthouse
                                             - 100 N 5th Ave W
                                               Duluth, MN 55802


                                             Server's address




541776.1
       CASE 0:19-cv-01453-PJS-SER Document 34 Filed 09/06/19 Page 4 of 4




STATE OF MINNESOTA                    )
                                       ss.                               CERTIFICATE OF SERVICE
COUNTY OF ST. LOUIS                   )


          hereby certify that on the 29th day of August, 2019, at 3:00 pm, at 4464 RALSTON DR, in the
City of HERMANTOWN, County of St. Louis, State of Minnesota, i duly served the following:

   Civil Cover Sheet; Class Action Complaint; Text Order Clerk's Notice of Initial Case
                Assignment; Summons in a Civil Action with Attachments;


upon the following party: FEDERAL PRISON CAMP DULUTH


by personally leaving a copy with C. MUGGE, records divison, an Employee or Agent of FEDERAL
PRISON CAMP DULUTH           authorized to accept service on its behalf.




Dated: August 30, 2019


                                                  By:
                                                        eputy Sheriff JONATHAN MEECE           05326

Process #: 1903806

Your File #:
Court File No.:19CV01453




                                                                    ROSS LITMAN, SHERIFF
                                                                  SAINT LOUIS COUNTY MN
                                                                             DULUTH ......(218)726-2340
                                                                             RIBBING .......(218)262-0132
                                                                             VIRGINIA .....(218)749.7134
